Citation Nr: 1742526	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-40 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability, including as secondary to service connected disabilities.

2.  Entitlement to service connection for a right knee disability, including as secondary to service connected disabilities.

3.  Entitlement to service connection for a left knee disability, including as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the Chicago, Illinois, Regional Office.  

In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The Board initially denied the claims on appeal in a March 2016 decision and the Veteran appealed this decision to the U.S. Court of Appeals for Veterans' Claims (Court).  In a June 2017 Order, the Court granted the parties Joint Motion for Remand (JMR), vacating the Board's March 2016 adjudication of the respective claims and remanding the appeal for appellate review consistent with the terms of the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2017 JMR, the parties agreed that the Board's analysis of the Veteran's respective service connection claims for low back, right knee, and left knee disabilities did not consider the impact that weight gain during convalescence for a service-connected foot condition had on the respectively claimed disabilities.  Given the aforementioned conclusion and the present state of the medical evidence of record, the Board must remand the appeal to obtain another VA examination and etiological opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The record suggests the Veteran receives regular VA low back and knee treatment, but records dated since October 2004 have not been associated with the claims folder.  Additionally, aside from private treatment records submitted by the Veteran, the claims folder does not document sufficient attempts to obtain relevant, reasonably identified private treatment records generated since December 2005.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  On remand, attempts to obtain these records must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private low back and knee treatment, hospitalization or evaluation, since December 2005 to the present, including treatments from the private physician G. Ricca, M.D., and the private St. Mary's Hospital facility.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Obtain all outstanding VA low back and knee treatment or hospitalization records, dated October 2004 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

2.  After receipt of all additional records, schedule the Veteran for an appropriate VA orthopedic examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all low back, right knee and left knee pathology present, if any, specifically diagnosing or ruling out arthritis.  

As to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including weight gained during in-service convalescence from April 16, 1969, to May 16, 1969, and a right foot trauma.  

(B) initially manifested during active service, or within one year of separation from service. 

(C) was caused by any service-connected disability or medication taken therefore, including but not limited to posttraumatic stress disorder; the residual of a traumatic right foot injury with resulting skin avulsion tender scar; tinnitus; and a right foot burning, numbness, and gait disability. 

(D) is aggravated by service-connected disabilities or medication taken therefore, including but not limited to posttraumatic stress disorder; the residual of a traumatic right foot injury with resulting skin avulsion tender scar; tinnitus; and a right foot burning, numbness, and gait disability.   

The provided examination report must reflect consideration of the medical and lay evidence of record, including the Veteran's account of in-service weight gain, generally and during noted convalescence, and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

3.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

4.  Then, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




